       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DEBRA ROMAN,                               :

                 Plaintiff                 :     CIVIL ACTION NO. 3:20-45

         v.                                :         (JUDGE MANNION)

GEISINGER W.V. MEDICAL                     :
CENTER and MARIA CUMBO,
                                           :
                 Defendants


                                MEMORANDUM

      Pending before the court is the partial motion to dismiss, pursuant to

Fed.R.Civ.P. 12(b)(6), filed by defendants Geisinger Wyoming Valley

Medical Center (hereinafter, “Geisinger”) and Marie Cumbo (collectively

“defendants”), (Doc. 16), with respect to Count II of the amended complaint,

(Doc. 11), filed by plaintiff Debra Roman. In the alternative, defendants’

motion is one for more definite statement under Fed.R.C.P. 12(e). Plaintiff

basically claims that after she reported alleged racism by her former

employer, Geisinger, against Blacks and Latinos, as well as discrimination

against non-English speaking patients, defendants retaliated against her and

eventually terminated her in violation of Title VII of the Civil Rights Act (“Title

VII”), and the Pennsylvania Human Relations Act (“PHRA”), Count I. In Count
          Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 2 of 10



II, plaintiff raises a state law claim of invasion of privacy against both

defendants. In Count III, plaintiff alleges that Cumbo, her former supervisor,

aided and abetted Geisinger when it retaliated against her for “complaining

about racial, national origin discrimination/hostile work environment”, in

violation of the PHRA.

      In their motion, defendants argue that they are entitled to dismissal of

plaintiff’s invasion of privacy claim since she failed to properly plead this

claim, and that even if this claim is properly pled, plaintiff cannot establish a

prima facie case.

      As discussed below, the court will GRANT defendants’ partial motion

to dismiss since plaintiff has failed to state a cognizable state law invasion of

privacy claim in Count II.



I.    BACKGROUND 1

      In her amended complaint filed on March 11, 2020, (Doc. 11), through

counsel, in this Title VII and PHRA retaliation case, plaintiff alleges she

worked for Geisinger as a Radiation Therapist, and in the Spring of 2019,

she reported that above stated discriminatory conduct to her employer. She


      1
        Since the parties state the complete factual background of this case
in their briefs, it will not be fully repeated herein.


                                        2
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 3 of 10



alleges that after Geisinger investigated the conduct, she was retaliated

against by its employees, including Cumbo. Plaintiff then alleges that she

was “forced, as a condition of employment,” to undergo psychological

counseling, and that she was “forced to sign off on an authorization that

Defendants, specifically [Cumbo], would get [her] personal, confidential

counselling records.” Plaintiff alleges that “Defendants invaded [her] privacy

when they forced her to attend psychological counseling and forced her to

sign an authorization for access to her medical records.” Plaintiff also alleges

that “Defendants’ unauthorized access to her private medical file was

substantial, highly offensive, and intentionally publicized.” Subsequently,

plaintiff alleges that she received various reprimands, disciplines, and lower

performance evaluations, that culminated when Geisinger terminated her

employment on June 13, 2019.

      On March 25, 2020, defendants filed their partial motion to dismiss,

(Doc. 16), with an Exhibit, and their brief in support was filed April 8, 2020.

(Doc. 17). Defendants argue that plaintiff failed to identify the nature of her

invasion of privacy claim and, that she failed to state a cognizable claim. On

April 13, 2020, plaintiff filed her brief in opposition to defendants’ motion.

(Doc. 18). Defendants file a reply brief on April 24, 2020. (Doc. 19).




                                       3
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 4 of 10



      Discovery has been commenced and the deadline was extended to

April 26, 2021. (Doc. 25).

      The court has jurisdiction over this case pursuant to 28 U.S.C. §1331

because plaintiff avers violations of Title VII. The court can exercise

supplemental jurisdiction over her state law claims under 28 U.S.C. 1367.

Venue is appropriate in this court since the alleged unlawful conduct

occurred in this district and all parties are located here. See 28 U.S.C. §1391.



II.   DISCUSSION
      Initially, since the parties state the correct legal standard with respect

to a motion to dismiss for failure to state a claim under Fed.R.Civ.P. 12(b)(6)

in their briefs, the court does not fully repeat it herein. Suffice to say that

dismissal is appropriate only if, accepting all of the facts alleged in the

complaint as true, the complaint fails to plead “enough facts to state a claim

to relief that is plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007), and the facts alleged must be sufficient to “raise a right to

relief above the speculative level.” Id. at 555. This requirement “calls for

enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of” necessary elements of the plaintiff’s cause of action. Id.




                                        4
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 5 of 10



      “Pennsylvania courts have recognized four types of invasion of privacy

torts: (1) unreasonable intrusion upon the seclusion of another; (2)

appropriation of another’s name or likeness; (3) publicity given to private

facts; and (4) publicity placing a person in a false light.” Pinkney v. Meadville,

PA, 2020 WL 1985037, *1 (W.D. Pa. April 27, 2020) (citing DeAngelo v.

Fortney, 515 A.2d 594, 595 (Pa. Super. Ct. 1986).

      Although it is not clear from her amended complaint, plaintiff appears

to indicate in her brief in opposition that she is relying on an intrusion upon

seclusion claim and/or a claim for publicity given to private facts, types (1)

and (3) above. As an initial matter, since plaintiff’s pleading does not specify

which type of invasion of privacy tort or torts she is raising, she cannot amend

her pleading in her opposition brief to clarify the type of tort as she attempts

to do. See Guevara v. Elizabeth Public Schools, 2019 WL 3244592, *4 (D.

N.J. July 18, 2019) (“A complaint cannot be amended through the brief of a

party opposing a motion to dismiss.” (citing Pa. ex rel. Zimmerman v.

PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the

complaint may not be amended by the briefs in opposition to a motion to

dismiss.”)).

      To establish a tortious intrusion upon his or her seclusion, a plaintiff
      must show “‘an intentional interference with [a person’s] interest in
      solitude or seclusion, either as to his person or his private affairs or



                                        5
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 6 of 10



      concerns.’” DeAngelo, 515 A.2d at 595 (quoting Restatement (Second)
      of Torts §652B, comment a). In so doing, a plaintiff must establish that
      “the interference with [his or her] seclusion is a substantial one, of a
      kind that would be offensive to the ordinary reasonable [person], as a
      result of conduct to which the reasonable [person] would strongly
      object.” Id. (quoting Restatement (Second) of Torts §652B, comment
      d). To state an actionable claim for intrusion upon seclusion, the
      plaintiff must allege that the defendant has intruded into a private place
      or invaded the private seclusion of the plaintiff's person or affairs. See
      Harris by Harris v. Easton Pub. Co., 483 A.2d 1377, 1384 (Pa. Super.
      Ct. 1984). Such an action “does not depend on any publicity given to
      the person whose interest is invaded or to his affairs.” Id. This tort
      therefore addresses situations where defendants have invaded the
      plaintiff’s seclusion through their actions. Defendants are not liable for
      the mere examination of public records. See Restatement (Second) of
      Torts § 652B, comment c.

Id. at *2.

      To state a claim for publicity given to private facts, plaintiff must

establish the following elements: “(1) publicity, given to (2) private facts, (3)

which would be highly offensive to a reasonable person, and (4) not of

legitimate concern to the public.” Id. (citation omitted).

      Plaintiff argues that she was required to submit to psychological

counselling, i.e., an employee assistance program (“EAP”), and was “forced”

by defendants to sign an authorization form releasing her records to

defendants, and that these alleged facts are sufficient to state a cognizable

common law tort intrusion of privacy or publicity given to private facts claims.

There is no question that on May 13, 2019, plaintiff executed an Authorization




                                        6
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 7 of 10



Form: Formal Referral with ComPsych, Geisinger’s EAP provider. (See

Doc.16, Ex. A). Even though the court is presented with a Rule 12(b)(6)

motion to dismiss, it can consider documents, such as the Authorization,

outside the pleadings upon which plaintiff bases her claim in Count II and

references in her amended complaint. See Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010). (“In deciding a Rule 12(b)(6) motion, a court must

consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.”).

     The court concurs with defendants who contend that it does not matter

how plaintiff tries to characterizes her invasion of privacy claim in Count II,

since she has failed to properly state a claim. To the extent that plaintiff

contends defendants are liable for invasion of privacy by unreasonable

intrusion since making her submit to an EAP was offensive conduct, “a claim

for intrusion upon seclusion involves situations where the defendant intruded

into a private place or invaded the private seclusion of the plaintiff’s person

or affairs and does not depend on the publicity given to the person or to his

or her affairs.” Id. at *3. Rather, “this type of invasion of privacy involves

situations where the defendant has intentionally and substantially invaded

the plaintiff’s seclusion either physically or by some sort of investigation or



                                      7
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 8 of 10



examination.” Id. (internal citations omitted). Here, the defendants cannot be

shown to have “intentionally and substantially” invaded the plaintiff’s

seclusion due to the EAP referral and the counselling examination she was

required to have since she executed an Authorization Form in which she

allowed the disclosure of Employee Assistance Program related information

to defendants. Plaintiff contends that the Authorization did not specifically

state that it is for an EAP, and that the nature of the information obtained

from an EAP is confidential and that disclosure of such information can

substantiate an invasion of privacy claim. As indicated, there is no dispute

that plaintiff submitted to the EAP and that she signed the Authorization. The

court finds no merit to plaintiff’s unsubstantiated allegation that she was

somehow “forced” to sign the Authorization. As defendants point out, (Doc.

19 at 11), even assuming arguendo that plaintiff was forced to sign the

Authorization, “Plaintiff has not cited to a single case to support her claim

that being ‘forced” to sign an Authorization amounts to any of the four

invasion of privacy claims.” The court also finds no merit to plaintiff’s stated

contentions since the Authorization plaintiff signed clearly stated: “The

purpose of the disclosure by ComPsych to the recipient [Cumbo] is: To report

my compliance/non-compliance with the formal referral process.” (Doc. 16,

Ex. A) (emphasis in original). The Authorization also stated that: “I


                                       8
       Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 9 of 10



understand that the information used or disclosed pursuant to this

authorization may be subject to redisclosure by the recipient and may no

longer be protected by law.” There is no doubt that the Authorization was

associated with the EAP despite the fact that it did not state it was for an

EAP. Further, even though the information obtained from a participant such

as plaintiff in an EAP is confidential, Geisinger’s EAP provider received

plaintiff’s approval before it disclosed to defendants the limited information

related to the EAP, such as: the date of appointments; treatment

recommendations;     compliance/noncompliance       with   recommendations;

completion of treatment recommendations; and the results of drug/alcohol

tests, if applicable. (See Doc. 16, Ex. A). This information was essentially to

show that plaintiff underwent the counseling that Geisinger required her to

get. As mentioned, all of the information plaintiff expressly authorized

defendants to receive was only for “purpose[s] of...report[ing] [plaintiff’s]

compliance/non-compliance with the formal referral process.” (See id.). In

other words, defendants were only provided information related to plaintiff’s

meeting with their EAP provider.

     Therefore, the court finds that the information which the defendants

received from the EAP provider pursuant to the Authorization plaintiff signed

cannot, as a matter of law, form the basis for plaintiff’s state common law



                                      9
           Case 3:20-cv-00045-MEM Document 26 Filed 03/29/21 Page 10 of 10



invasion of privacy claim. Thus, the court will grant defendants’ motion to

dismiss Count II of the amended complaint for failure to state a claim since

plaintiff consented to the disclosure of the EAP-related information to

defendants. Additionally, since plaintiff has already filed an amended

complaint, since plaintiff’s state law invasion of privacy law claims fails as a

matter of law, and since discovery is almost completed, the court will dismiss

Count II with prejudice based on futility and undue prejudice to defendants.



III.       CONCLUSION

           The defendants’ partial motion to dismiss, (Doc. 16), will be GRANTED

and plaintiff’s state law tort claim for invasion of privacy, Count II of her

amended complaint, (Doc. 11), will be DISMISSED WITH PREJUDICE. An

appropriate order will issue.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: March 29, 2021
20-45-01




                                         10
